Citation Nr: 1757265	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-01 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent from September 1, 2011, for residuals of a myocardial infarction.  


REPRESENTATION

Veteran represented by:  Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which assigned an initial rating of 30 percent, effective September 1, 2011, for residuals of a myocardial infarction.  This rating decision was a final decision of the RO following an August 2011 rating decision that granted service connection for residuals of a myocardial infarction and assigned ratings of 100 percent from May 27, 2011 and 10 percent from September 1, 2011.  The Veteran appealed the 30 percent rating ultimately assigned from September 1, 2011.  He requested a hearing at the RO before a Veterans Law Judge, but the Travel Board hearing scheduled in November 2017 was canceled upon notice of the Veteran's death.   


FINDING OF FACT

In November 2017, VA was notified by the Veteran's wife via telephone contact that the Veteran had died in October 2017, before a decision by the Board was promulgated on the appeal; a published account of the death in the local news has also been acknowledged.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to at this time adjudicate the merits of his claim seeking a rating in excess of 30 percent for residuals of a myocardial infarction from September 1, 2011.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2017 VA was notified by the Veteran's wife via telephone contact that he had died in October 2017; such communication was transcribed into a report that was then associated with the Veteran's electronic claims file maintained in VA's Veterans Benefits Management System (VBMS).  The account of his death is also confirmed in an online local news obituary entry.  As there is no evidence to the contrary, the Board accepts the wife's communication and the news account as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal of the 30 percent rating assigned for residuals of a myocardial infarction from September 1, 2011.  38 C.F.R. § 3.211(f). 

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017).

ORDER

The appeal seeking a rating in excess of 30 percent for residuals of a myocardial infarction from September 1, 2011 is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


